      Case 5:20-cv-00128 Document 45 Filed on 09/26/20 in TXSD Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   LAREDO DIVISION

TEXAS ALLIANCE FOR RETIRED
AMERICANS; SYLVIA BRUNI; DSCC; and
DCCC,

        Plaintiffs,
                                                                       CIVIL ACTION NO. 5:20-cv-128
v.

RUTH R. HUGHS, in her official capacity as
the Texas Secretary of State,

        Defendant.


                 THE TEXAS SECRETARY OF STATE’S MOTION TO STAY

        On Friday, September 25, 2020—just eighteen days before statewide in-person voting is

scheduled to commence—this Court granted Plaintiffs’ Request for a Preliminary Injunction and

enjoined “Defendant . . . from taking any action to implement or enforce HB 25.” But the Court’s

injunction was issued after the 2020 election was already well underway. Counties have already sent

mail-in ballots to thousands of Texas voters that did not include the one-punch, straight ticket voting

(“STV”) option. And Secretary Hughs certified the candidates weeks ago.

        Further, eighteen days before in-person voting begins is insufficient time for election

administrators in 254 counties and their vendors to meticulously re-program, re-proof, and re-test

thousands of different ballot styles. As multiple county election officials have now averred,

implementation of such a change at this point would be “catastrophic to the administration of the

2020 general election,” Ex. 1 ¶ 1, and “would cause voter confusion and drastically effect our ability

to administer a fair and accurate election,” Ex. 2 ¶ 6; see also Ex. 3. Finally, implementation of such a

last-minute change would run head-long into long-standing Supreme Court jurisprudence against

altering election rules on the eve of an election. See Purcell v. Gonzalez, 549 U.S. 1, 4 (2006) (per curiam).
      Case 5:20-cv-00128 Document 45 Filed on 09/26/20 in TXSD Page 2 of 4



        As such, Texas Secretary of State Ruth Hughs respectfully moves for the Court to stay its

order granting a preliminary injunction pending her appeal. See Fed. R. App. P. 8(a). In light of the

exigencies, in the event no stay issues by 12:00 p.m. on Monday, September 28, Secretary Hughs

intends to file a motion to stay in the U.S. Court of Appeals for the Fifth Circuit.

        Federal Rule of Civil Procedure 62(d) provides that “[w]hile an appeal is pending from an

interlocutory order or final judgment that grants, continues, modifies, refuses, dissolves, or refuses to

dissolve or modify an injunction, the court may suspend, modify, restore, or grant an injunction.”

Courts “consider four factors in deciding whether to grant a stay pending appeal: (1) whether the stay

applicant has made a strong showing that he is likely to succeed on the merits; (2) whether the applicant

will be irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the

other parties interested in the proceeding; and (4) where the public interest lies.” Planned Parenthood of

Greater Tex. Surgical Health Servs. v. Abbott, 734 F.3d 406, 410 (5th Cir. 2013).

        Secretary Hughs has made a strong showing on the merits that the predominate method of

selecting candidates in the United States is not unconstitutional. See ECF 26 & ECF 30. Those

arguments are incorporated here by reference. Indeed, this Court has already ruled that Plaintiffs’

injury is too speculative to bring these claims. Bruni v. Hughs, No. 5:20-cv-35, 2020 WL 3452229 (S.D.

Tex. June 24, 2020).

        But even setting the flaws in Plaintiffs’ claims aside, Plaintiffs’ requested preliminary injunction

will irreparable harm Secretary Hughs, “substantially injure the other parties interested in the

proceeding,” and is contrary to the “public interest” if not stayed pending the appeal. By enjoining the

Secretary from enforcing HB 25, the Court seems to have prohibited the Secretary from providing

information about the elimination of the STV option. See Tex. Elec. Code § 31.012(b-1), (d). That is

an irreparable injury. See Valentine v. Collier, 956 F.3d 797, 803 (5th Cir. 2020) (per curiam). And it is

likely to exacerbate any concerns about voter confusion. To the extent the injunction was intended to



                                                     2
      Case 5:20-cv-00128 Document 45 Filed on 09/26/20 in TXSD Page 3 of 4



compel local election officials—non-parties not before the Court—to reprint ballots and reprogram

voting machines, there is not sufficient time.

          When Secretary Hughs filed her response in opposition to Plaintiffs’ motion for preliminary

injunction, she included a sworn declaration from the election administrator of Collin County who

declared that making any change to the ballot at that point would be “devastating to the

administration” of the 2020 general election. He executed that declaration 24 days ago. Ex. 4.

          Now, that concern is even more severe. Counties have already sent tens of thousands of ballots

to Texas voters. Ex. 1 ¶ 5; Ex. 2 ¶ 4. Those ballots did not include the one-punch, straight ticket

option. Id. Because of a Proclamation from Governor Abbott, in-person voting begins on October

13, 2020. See ECF 30-3. Mr. Sherbet testified more than three weeks ago that it was too late to change

the order of the ballots and re-run the required accuracy tests needed to ensure an accurate vote count.

Ex. 4. Now, just over two weeks before in-person voting begins, various other county election officials

confirm that such a change would be a “logistical nightmare” for the administration of the 2020

general election and potential result in voter confusion and diminished confidence in the election

results. Ex. 1; Ex. 2; Ex. 3.

          Given the dangers of re-implementing the one-punch, straight ticket voting option at this

point for the 2020 general election, Secretary Hughs requests that the Court stay its order pending her

appeal.




                                                    3
      Case 5:20-cv-00128 Document 45 Filed on 09/26/20 in TXSD Page 4 of 4



Date: September 26, 2020                             Respectfully submitted.

KEN PAXTON                                           PATRICK K. SWEETEN
Attorney General of Texas                            Associate Deputy for Special Litigation

JEFFREY C. MATEER                                    /s/ Todd Lawrence Disher
First Assistant Attorney General                     TODD LAWRENCE DISHER
                                                     Deputy Chief, Special Litigation Unit
RYAN L. BANGERT                                      Attorney-in-Charge
Deputy First Assistant Attorney General              Texas Bar No. 24081854
Texas Bar No. 24045446                               Southern District of Texas No. 2985472
Southern District of Texas No. 641892
                                                     WILLIAM T. THOMPSON
                                                     Special Counsel
                                                     Texas Bar No. 24088531
                                                     Southern District of Texas No. 3053077

                                                     OFFICE OF THE ATTORNEY GENERAL
                                                     P.O. Box 12548 (MC-009)
                                                     Austin, Texas 78711-2548
                                                     Tel.: (512) 936-1414
                                                     Fax: (512) 936-0545
                                                     ryan.bangert@oag.texas.gov
                                                     todd.disher@oag.texas.gov
                                                     will.thompson@oag.texas.gov

                                                     COUNSEL FOR DEFENDANT

                                   CERTIFICATE OF CONFERENCE

     I hereby certify that on September 26, 2020, I conferred with Plaintiffs’ counsel regarding this
motion. Plaintiffs oppose.

                                                  /s/ Todd Lawrence Disher
                                                  TODD LAWRENCE DISHER


                                     CERTIFICATE OF SERVICE

       I hereby certify that on September 26, 2020, I electronically filed the foregoing document
through the Court’s ECF system, which automatically serves notification of the filing on counsel for
all parties.

                                                  /s/ Todd Lawrence Disher
                                                  TODD LAWRENCE DISHER




                                                 4
